UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14f-1 INFORMATION STATEMENT PURSUANT TO SECTION 14f OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER ORGANIC SPICE IMPORTS, INC. (Exact Name of Registrant as Specified in its Corporate Charter) Delaware 000-54341 45-1545032 (Stateor other jurisdiction of incorporation or organization) Commission File No. (IRS Employer Identification No.) 7910 Ivanhoe Ave. #414 La Jolla, California 92037 (Address of Principal Executive Offices) (858) 459-1133 (Issuer’s Telephone Number) Approximate Date of Mailing: February 21, 2012 ORGANIC SPICE IMPORTS, INC. 7910 Ivanhoe Ave. #414 La Jolla, California 92037 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER INTRODUCTION This Information Statement is being furnished to stockholders of record as of February 10, 2012 of the outstanding shares of common stock, par value $0.0001 per share (the “Common Stock”), of Organic Spice Imports, Inc., a Delaware corporation (“we,” “us,” “our,” or the “Company”), pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 14f-1 promulgated thereunder, in connection with the acquisition of securities of the Company consisting of an aggregate of eleven million fifty thousand (11,050,000) shares of common stock (the "Shares") and warrants to purchase five million shares of common stock (the "Warrants") of the Company from the Selling Stockholders (as defined below) for an aggregate purchase price of two hundred ninety-five thousand dollars ($295,000) (the "Purchase Price") pursuant to the terms and conditions of an Amended and Restated Agreement for the Purchase of Common Stock and Warrants, dated January 13, 2012 and amended on January 20, 2012 (the "Purchase Agreement") by and among Daniel C. Masters (the "Masters"), as representative for certain selling stockholders (each a "Seller" and collectively, the "Selling Stockholders"), X-Factor Communications, LLC ("X-Factor") and those certain purchaser signatories thereto (collectively, the "Buyers").In accordance with the terms of the Purchase Agreement, the Buyers have delivered the Purchase Price as follows (1) $75,000 to X-Factor as reimbursement for the payment of the deposit amount advanced to the Selling Stockholders and (2) $220,000, representing the balance of the Purchase Price, to the Selling Stockholders.The closing of the transactions contemplated by the Purchase Agreement (the "Closing") occurred on February 10, 2012, at which time the Buyers acquired the Shares, constituting approximately 98.8% of the issued and outstanding common stock of the Company, and the Warrants. Effective immediately upon the Closing, Masters resigned as Secretary and Treasurer of the Company, Ali Balabanresigned as President and a director of the Company and Charles Saracino was appointed to serve as a director and as Chief Executive Officer, President, Treasurer and Secretary effective immediately upon the Closing. Masters and Dinesh Perera have each resigned as a director of the Company effective ten (10) days following the filing of this Information Statement with the Securities and Exchange Commission and the mailing of it to our stockholders of record as the Record Date (the "Effective Date").This Information Statement will be first mailed to the Company’s stockholders of record on or about February 22, 2012. No action is required by the stockholders of the Company in connection with this Information Statement.However, Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder require the mailing to the Company’s stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Company’s directors occurs (otherwise than at a meeting of the Company’s stockholders).Accordingly, the change in a majority of the Company’s directors as described in the paragraph above will not occur until the Effective Date. Please read this Information Statement carefully. It describes the terms of the Purchase Agreement and contains certain biographical and other information concerning our executive officers and directors after completion of the transactions set forth in the Purchase Agreement. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the Securities and Exchange Commission (the “SEC”) at treet, N.E., Washington, DC 20549 or obtained on the SEC’s website at www.sec.gov. 1 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. NO VOTE OR OTHER ACTION BYTHE COMPANY’S STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. CHANGE OF CONTROL AND CHANGE OF BOARD OF DIRECTORS Upon the Closing of the Purchase Agreement, the Buyersacquired the Shares constituting over 98% of the issued and outstanding Common Stock of the Company along with the Warrants for an aggregate purchase price equal to $295,000 (the "Purchase Price").Under the terms of the Purchase Agreement, the Buyersacquired from the Selling Stockholders: · 10,00,000 shares of restricted Common Stock; · 1,050,000 shares of unrestricted Common Stock; · Class A Warrants to purchase 1,000,0000 shares of Common Stock at an exercise price of $3.00 per share; · Class B Warrants to purchase 1,000,0000 shares of Common Stock at an exercise price of $4.00 per share; · Class C Warrants to purchase 1,000,0000 shares of Common Stock at an exercise price of $5.00 per share; · Class D Warrants to purchase 1,000,0000 shares of Common Stock at an exercise price of $6.00 per share; and · Class E Warrants to purchase 1,000,0000 shares of Common Stock at an exercise price of $7.00 per share; As a result of the Purchase Agreement, the Buyersown approximately 98.8% of the issued and outstanding Common Stock of the Company, without taking into account the shares of Common Stock underlying the Warrants. The pre-existing stockholders of the Companyown approximately 1.2% of the Company’s issued and outstanding Common Stock after the Closing without taking into account the shares of Common Stock underlying the Warrants. Effective upon the Closing, Ali Balaban, our President and a director, and Daniel C. Masters, our Secretary, Treasurer and a director,each resigned from all executive officer positions held with the Company. In addition, Mr. Balabanresigned as a director of the Company, effective immediately upon the Closing.Daniel Masters and Dinesh Pererahave each resigned as a director of the Company effective as of the Effective Date.Upon the Closing, Charles Saracino was appointed to serve as Chief Executive Officer, President, Treasurer and Secretary and adirector.The Closingresulted in a change in control of the Company and will result in a change in a majority of the directors of the Company on the Effective Date. VOTING SECURITIES The Common Stock is the only class of equity securities that is currently outstanding and entitled to vote at a meeting of the Company’s stockholders. Each share of Common Stock entitles the holder thereof to one vote.There are 11,180,000 shares of Common Stock issued and outstanding and no shares of any other voting or non-voting class or series of capital stock issued and outstanding. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AFTER THE CLOSING OF THE PURCHASE AGREEMENT The following table sets forth certain information with respect to the beneficial ownership of our Common Stock immediately after the Closing by (i) each person who is known by us to beneficially own more than 5% of our Common Stock; (ii) each of the named executive officers and directors; and (iii) all of our current officers and directors as a group. 11,180,000 shares of Common Stock are issued and outstanding.Unless otherwise indicated in the table, the persons and entities named in the table have sole voting and investment power with respect to the shares set forth opposite the stockholder’s name, subject to community property laws, where applicable. The address with respect to each of the individuals listed below is 3 Empire Blvd., 5th Floor, South Hackensack, NJ 07606, which is the address of the Company. 2 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Directors and Executive Officers Charles Saracino Chief Executive Officer, President, Treasurer,Secretaryand director 3 Empire Blvd., 5th Floor South Hackensack, NJ 07606 _ _ 5% Beneficial Owners Peter Quigley 42.26% Randle Kenilworth 42.26% Donald Wright 40.41% All Officers and Directors as a group (1 person) _ _ (1) Includes 3,745,762 shares of Common Stock and Warrants to purchase 1,694,916 shares of Common Stock. (2)Includes 3,745,763 shares of Common Stock and Warrants to purchase 1,694,915 shares of Common Stock. (3)Includes 3,558,475 shares of Common Stock and Warrants to purchase 1,610,169 shares of Common Stock. Changes in Control The Company’s business plan includes seeking a target company in order to complete a business combination.In connection with such business combination we anticipate that a further change in control will occur if and when we engage in a business combination. As of the date of this filing, while it is anticipated that the Company will complete a reverse merger or other business combination transaction with X-Factor, the Company has not entered into any definitive agreement or arrangement with X-Factor in connection with such a transaction.Except as otherwise described herein with respect to X-Factor, to the knowledge of the management of the Company, there are currently no arrangements, plans or agreements the operation of which may at a subsequent date result in a change in control of the Company. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS In accordance with the terms of the Purchase Agreement, atthe Closing,Mr. Balabanresigned from all officer and director positions held with the Company effective immediately upon the Closing. In addition, on the Closing Date, Daniel Masters resigned from all officer positions.Mr. Masters and Dinesh Perera each resigned as a director of the Companyeffective on the Effective Date.In addition, on the Closing Date,the boardappointed Charles Saracino to serve as Chief Executive Officer, President, Treasurer, Secretary and a director of the Company. 3 EXECUTIVE OFFICERS AND DIRECTORS AS OF THE EFFECTIVE DATE The following table sets forth certain information regarding the Company’s proposed directors and executive officers as of the Effective Date. Name Age Position Charles Saracino
